BROSKY, Judge,
concurring and dissenting.
I concur with the majority’s conclusion that the case requires a remand for reconsideration of the support obligation. However, I am unable to join the major premise of the opinion that indicates the necessity of considering the Melzer formula.
In Wonders v. Wonders (1991), (discussed in the majority opinion), I set forth my view that the implementation of the statewide support guidelines made reference to Melzer unnecessary and possibly counterproductive. To paraphrase that thesis, which will not be reiterated here in full, the guidelines, by their wording, are mandatorily applicable to the majority of cases before the hearing court. Although the major goal behind the guidelines and the Melzer formula are the same, the arrival at a fair and adequate support obligation, the methodology at arriving at this goal is bipolar, as are the philosophies behind the methodologies. As such, it is rather incongruous to suggest that the two approaches be harmonized, because it is very likely that they cannot. I further set forth a variety of reasons that *481supported the premise that the new guidelines were meant to be the sole criteria for establishing support obligations when they were applicable to a particular ease. Among those reasons was the fact that the guidelines, although established after the decision in Melzer, do not indicate that they are to be combined with caselaw established principles in determining a support obligation. For the reasons set forth in my concurring opinion in Wonders I did not believe then, nor do I believe now, that the guidelines were meant to be considered in conjunction with a Melzer calculation. Instead, I believe that the new guidelines supercede the Melzer approach.
In Wonders, considering the approach of consulting both the guidelines and Melzer, I wrote “[i]n the worst case scenario the two methods would provide disparate figures, in which case a second dilemma would surface. Presented with two conflicting numbers the parties would be forced to argue which is the more reasonable and the courts will be forced to choose between the competing figures or engage in a process of compromise.” Concurring Opinion by Bro-sky, J., at p. 3. The present case illustrates this problem exactly. The sum reached through utilization of the guidelines is roughly 33% higher than the sum arrived at via the Melzer formula. One party is advocating adoption of the Melzer number, and the other party, the guidelines number. The court, trying to satisfy the cases that seem to suggest consideration of both is proper, gave equal deference to both, he averaged the two numbers. Now, upon appeal, the majority suggests that it was improper to average the two numbers. No one could blame the trial court if he felt exasperated or frustrated by a remand in this case. The cases from this court provide very little resolution or guidance on this matter. It was with an eye towards situations like the one this case presents that prompted me to argue in Wonders that the guidelines should be the sole guiding methodology for arriving at a support obligation. Upon examining this case that position presents even greater
*482appeal. I would remand for a determination of support through utilization of the guidelines only.